Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant’s amendment submitted on June 15, 2022 in response to the Office action (OA) mailed on March 21, 2022 (“the previous OA”) have been fully considered. 
Support for amendment to claim 1 can be found in original claim 5.
The rejection of claim 6 under 35 USC 112(b) is moot because this claim is cancelled. 
The rejection of claims 1-8 under 35 USC 103 as being unpatentable over Hashimoto et al.(WO 2018105673 A1; US 20190322911 A1 to Takeya et al. is relied upon as English equivalent document in the rejection) in view of Dodge et al. (US 20130202885 A1) and as evidence by Lee et al. (US 20210122848 A1) and Kitano et al. (US 20130023615 A1) is modified in view of applicant’s amendment. 
A new objection to specification is made. 

Information Disclosure Statement
The information disclosure statement filed on June 15, 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Applicant has cited two documents on the IDS under NPL. These documents are not in English.  Further, concise explanation of relevance is not provided for these documents. 

Specification
The disclosure is objected to because of the following informalities: Table 3 cited in the specification is not legible.  See 37 CFR 1.52 (a)(1)(v). 
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al.(WO 2018105673 A1; US 20190322911 A1 to Takeya et al. is relied upon as English equivalent document in the rejection) in view of Dodge et al. (US 20130202885 A1) and as evidence by Lee et al. (US 20210122848 A1) and Kitano et al. (US 20130023615 A1). 
As to claims 1 and 2, Hashimoto discloses adhesive composition comprising a vinyl polymer and an acrylic adhesive polymer ((meth)acrylic polymer) (0014).  

Further, as to claims 1 and 2, the acrylic polymer of Hashimoto is formed using methoxyethyl acrylate (MEA) and 2-hydroxyethyl acrylate (HEA)  (0187).  It is submitted that Hashimoto and applicant disclose identical first monomers i.e. MEA. See Table 1 of US Patent Application Publication No. 20200270490 A1 of the present application (“the published application”).  Accordingly, MEA as disclosed by Hashimoto equates to the claimed first monomer. Further, given that Hashimoto discloses identical monomer as applicant, the monomer (MEA) of Hashimoto would intrinsically have the claimed solubility parameter of 9.8 or more.  Furthermore, Hashimoto as set forth previously and applicant disclose identical second monomers i.e. HEA (0029 of the published application).  Accordingly, HEA of Hashimoto equates to the claimed second monomer.  

As to claim 1 limitation of the solubility parameter (SP) of the (meth)acrylic polymer of 10.0 (call/cm3)0.5 as claimed, it is submitted that Hashimoto does not explicitly disclose claimed SP value  It is submitted that SP value of a (meth)acrylic polymer is calculated using the following equation: Sum [(mole fraction of a monomer) * (SP value of the homopolymer of the monomer)]. This is evidence by 0083 and 0088 of Kitano.  It is submitted that MEA has SP value of 10.2 (see Table 1 of the published application).  Further, HEA has SP value of 14.1. See 0161 of evidence reference of Lee et al.  The (meth)acrylic polymer of Hashimoto contains 95 mass% of MEA and 5 mass% of HEA (0187).  Moreover, it is submitted that MEA has a molecular weight of 130.14 g/mol and HEA has a molecular weight of 116.11 g/mol.  As such, mole fractions of MEA and HEA in the (meth)acrylic polymer of Hashimoto are 0.94 and 0.057, respectively.  Based on this, SP value of the (meth)acrylic polymer of Hashimoto is 10.42. Alternatively, it is submitted that Hashimoto discloses that the monomers that form the (meth)acrylic polymer of Hashimoto should have SP value of at least 9.9 of the homopolymer so that the vinyl polymer can be segregated more easily in the surface of the resulting PSA layer (0085, 0089, and 0099). As such, it would have been obvious to form a (meth)acrylic polymer from monomers having SP value of at least 9.9, so as to provide overall (meth)acrylic polymer having SP value as claimed, so that the vinyl polymer can be segregated more easily in the surface of the resulting PSA layer.

As to claim 1 limitation of epoxy-based curing agent, Hashimoto discloses that the adhesive composition contains glycidyl compounds having two or more glycidyl groups (epoxy group) as a curing agent (0120 and 0122).


As to claims 1 and 4, the difference between the claimed invention and the prior art of Hashimoto is that Hashimoto is silent as to disclosing modified polyolefin as claimed. 

Dodge discloses a pressure sensitive adhesive (PSA) composition comprising a first polymer that is acrylate polymer or copolymer and a second polymer selected from the group consisting of ethylene-acrylic acid copolymer (modified polyolefin of claims 1 and 4), oxidized polyethylene, oxidized EVA copolymer, maleated polyolefin, and combination thereof (0007 and abstract).  Further, Dodge discloses that ethylene acrylic acid copolymers are used for numerous applications e.g. as adhesives, coatings, and as inks (0052). Moreover, Dodge discloses that adhesive containing AC-5120 wax (ethylene acrylic acid copolymer) has significantly better shear resistance than the adhesive without it (0081 and 0053). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use any of the second polymers disclosed by Dodge including the ethylene acrylic acid copolymer and use it in the adhesive composition of Hashimoto, motivated by the desire to form adhesive composition that has improved shear resistance. 

As to claim 3, Hashimoto further discloses that the (meth)acrylic polymer can include a monomer unit having SP value of at least 9.9 (0099).  Further, as example of the monomer, Hashimoto discloses vinyl monomers such as  acrylamide (nitrogen containing second monomer) (0097).  Hashimoto further discloses that one or two or more of these monomers can be used (0097).  


As to claims 6 and 7, Hashimoto discloses adhesive sheet comprising a PSA layer formed on a substrate (0150).

As to claim 8, Hashimoto is silent as to disclosing substrate comprising polyolefin. 

Dodge discloses PSA sheet comprising plastic films such as polypropylene films (polyolefin), ethylene/propylene copolymer (polyolefin) films, polyester films etc. as a support (0063-0064).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select any of the substrates disclosed by Dodge including the polypropylene films and the ethylene/propylene copolymer films, and use it in the invention of Hashimoto motivated by the desire to form PSA sheet of Hashimoto using polyolefin substrates. 

Response to Arguments
Applicant's arguments filed on June 15, 2022 have been fully considered but they are not persuasive. 

With respect to the rejection of claims 1-8 under 35 USC 103 as being unpatentable over Hashimoto et al.(WO 2018105673 A1; US 20190322911 A1 to Takeya et al. is relied upon as English equivalent document in the rejection) in view of Dodge et al. (US 20130202885 A1) and as evidence by Lee et al. (US 20210122848 A1) and Kitano et al. (US 20130023615 A1), applicant argues that as examiner has pointed out, Hashimoto does disclose epoxy-based compound as a curing agent. However, Hashimoto also discloses other crosslinking agents such as isocyanate compounds are preferable due to their excellent adhesive properties under high temperature conditions (0093).  Applicant further argues that even in Examples, Hashimoto does not disclose any epoxy based crosslinking agents.  According to applicant, even if a person skilled in the art has a motive to use an isocyanate compound to obtain excellent adhesive properties under high temperature conditions, he/she should not have a motive to actively select an epoxy-based curing agent.  Applicant further points to the specification Example 1 and Example 7.  Applicant argues that Example 1 and Example 7 that use the epoxy based curing agent, with Example 8 that uses the isocyanate based curing agent, the adhesive composition of the claimed invention is proved to be excellent in the adhesive force to polypropylene at normal temperature and in the adhesive force thereto during heating.  Page 6 of the amendment.
The examiner respectfully disagrees. Hashimoto discloses that among the crosslinking agent (curing agent) an aziridine compound, glycidyl compound or isocyanate compound can be used (0120).  Hashimoto also provides examples of glycidyl compound (epoxy curing agent) (0122).  While it is agreed that Hashimoto further discloses that isocyanate compound is preferred for obtaining superior adhesiveness under high temperature conditions (0120), however, Hashimoto does not limit his/her invention to isocyanate curing agent.  Accordingly, a person skilled in the art would have found it obvious to select any of the curing agents disclosed by Hashimoto including epoxy-based curing agent.  Moreover, while Hashimoto does not disclose use of epoxy based curing agent in Examples, it is submitted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  MPEP 2123 (II).  Specifically, at present, Hashimoto suggests to use any of the curing agents including epoxy based curing agent in the adhesive (0120).  

Moreover, as to applicant’s showing in Specification by comparing Example 1 and Example 7, first it is submitted that the adhesive force disclosed in Table 3 of the specification is not legible. Second, even if the adhesive force were to be legible, it is submitted that the fact that Hashimoto discloses epoxy based curing agent as claimed,  any advantages recognized by applicant due to the use of epoxy based curing agent over isocyanate based curing agent would necessarily follow from the disclosure of Hashimoto. It is submitted that the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. MPEP 2145. 

Based on the above, applicant’s arguments are not found persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANISH P DESAI/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        September 11, 2022